Name: 2003/334/EC: Commission Decision of 13 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the material collected when treating waste water (Text with EEA relevance)(notified under document number C(2003) 1467)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  environmental policy;  deterioration of the environment;  industrial structures and policy
 Date Published: 2003-05-14

 Avis juridique important|32003D03342003/334/EC: Commission Decision of 13 May 2003 on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the material collected when treating waste water (Text with EEA relevance)(notified under document number C(2003) 1467) Official Journal L 118 , 14/05/2003 P. 0010 - 0011Commission Decisionof 13 May 2003on transitional measures under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards the material collected when treating waste water(notified under document number C(2003) 1467)(Only the Spanish, Danish, German, English, French, Italian, Portuguese, Finnish and Swedish texts are authentic)(Text with EEA relevance)(2003/334/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(1), as amended by Commission Regulation (EC) No 808/2003(2), and in particular Article 32(1) thereof,Whereas:(1) Regulation (EC) No 1774/2002 provides for a complete revision of Community rules concerning animal by-products not intended for human consumption, including the introduction of a number of strict requirements. In addition, it provides that appropriate transitional measures may be adopted.(2) Regulation (EC) No 1774/2002 provides for additional requirements concerning the treatment of waste water from establishments handling category 1 and 2 material.(3) In view of the strict nature of those requirements, it is necessary to provide for transitional measures for Denmark, Spain, France, Ireland, Italy, Austria, Portugal, Finland and Sweden in order to allow industry sufficient time to adjust.(4) Accordingly, as a temporary measure a derogation should be granted to Denmark, Spain, France, Ireland, Italy, Austria, Portugal, Finland and Sweden until 31 December 2003 to enable them to authorise operators to continue to apply national rules for the collection of material when treating waste water.(5) In addition, a further derogation should be granted to Denmark until 1 May 2005 to allow the material collected from such waste water to be processed under the conditions provided for in Regulation (EC) No 1774/2002 for manure and equivalent material.(6) In order to prevent a risk to animal and public health appropriate control systems should be maintained in Denmark, Spain, France, Ireland, Italy, Austria, Portugal, Finland and Sweden for the period of the transitional measures.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Derogation regarding the material collected when treating waste water1. Pursuant to Article 32(1) of Regulation (EC) No 1774/2002 and by way of derogation from Chapter IX of Annex II to that Regulation, Denmark, Spain, France, Ireland, Italy, Austria, Portugal, Finland and Sweden may continue to grant individual approvals until 31 December 2003 at the latest to operators of processing plants, premises and slaughterhouses referred to in Article 4(1)(d) and Article 5(1)(b) of Regulation (EC) No 1774/2002, in conformity with national rules, to apply such rules for the collection of waste water, provided that:(a) all animal material retained in current systems from those processing plants, premises and slaughterhouses are collected, transported and disposed of as category 1 or category 2 material, as appropriate, in accordance with Regulation (EC) No 1774/2002;(b) the national rules are only applied in premises and facilities that applied those rules on 1 November 2002.2. In addition to the derogation provided for in paragraph 1 and pursuant to Article 32(1) of Regulation (EC) No 1774/2002 and by way of derogation from point (c) of Article 5(2) of that Regulation, Denmark may authorise until 1 May 2005 at the latest, the transformation in biogas plants of material collected from waste water in premises referred to in Article 5(1)(b) of that Regulation without prior pressure cooking provided that the risk has been assessed as negligible by that Member State.Article 2Control measuresThe competent authority shall take the necessary measures to control compliance by authorised operators of premises and facilities with the conditions set out in Article 1.Article 3Withdrawal of approvals and disposal of material not complying with this Decision1. Individual approvals by the competent authority for the material collected when treating waste water shall be immediately and permanently withdrawn in respect of any operator, premises or facilities if the conditions set out in this Decision are no longer fulfilled.2. The competent authority shall withdraw any approvals granted under Article 1(1) by 31 December 2003 at the latest and granted under Article 1(2) by 1 May 2005 at the latest.The competent authority shall not grant a final approval under Regulation (EC) No 1774/2002 unless on the basis of its inspections it is satisfied that the premises and facilities referred to in Article 1 meet all the requirements of that Regulation.3. Any material that does not comply with the requirements of this Decision shall be disposed of in accordance with the instructions of the competent authority.Article 4Compliance with this Decision by the concerned Member StatesDenmark, Spain, France, Ireland, Italy, Austria, Portugal, Finland and Sweden shall immediately take the necessary measures to comply with this Decision and shall publish those measures. They shall immediately inform the Commission thereof.Article 5ApplicabilityThis Decision shall apply from 1 May 2003 to 30 April 2005.However, the provisions in Article 1(1) shall apply until 31 December 2003 and the provisions in Article 1(2) shall apply until 30 April 2005.Article 6AddresseesThis Decision is addressed to the Kingdom of Denmark, the Kingdom of Spain, the French Republic, the Republic of Ireland, the Italian Republic, the Republic of Austria, the Portuguese Republic, the Republic of Finland and the Kingdom of Sweden.Done at Brussels, 13 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 273, 10.10.2002, p. 1.(2) OJ L 117, 13.5.2003, p. 1.